Citation Nr: 0508298	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  00-23 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
service-connected scar on the left patella, lower thigh area.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1965 to May 1968.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted the veteran's claim of entitlement to 
a compensable evaluation for a service-connected scar on the 
left patella, lower thigh area.  A disability evaluation of 
10 percent was assigned.  In August 2000 the veteran filed a 
timely notice of disagreement.  The RO subsequently provided 
the veteran a statement of the case, the veteran perfected 
his appeal, and the issue was properly certified to the 
Board.

The Board notes that the veteran was scheduled to appear 
before a Hearing Officer at the RO in May 2001; however, he 
failed to appear.

In a June 2003 decision, the Board denied entitlement to an 
increased rating for the veteran's service-connected scar on 
the left patella, lower thigh area.  The veteran subsequently 
appealed that issue to the United States Court of Appeals for 
Veterans Claims (Court).  While that case was pending at the 
Court, the veteran's attorney and the VA Office of the 
General Counsel filed a joint motion to vacate the Board's 
decision and remand the veteran's claim.  In a November 2004 
Order, the Court granted the joint motion, vacated the 
Board's June 2003 decision as to the veteran's claim for an 
increased rating for his service-connected scar on the left 
patella, lower thigh area, and remanded this case to the 
Board for readjudication.

As will be discussed below, the issue of an increased rating 
for the veteran's service-connected scar on the left patella, 
lower thigh area, is herein remanded to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
provide notification when further action by the veteran is 
required.



REMAND

In May 2000, the veteran was afforded a VA examination in 
connection with his claim.  However, this examination was not 
adequate for rating purposes.  The VA examiner did not review 
the veteran's claims file at the time of the examination.  
This resulted in the examiner making assumptions as to the 
veteran's scar and quadriceps tendon.  Specifically, the VA 
examiner made an assumption, since there was no review of the 
veteran's claims file, that the veteran's quadriceps tendon 
was involved in the wound he received in service.  Therefore, 
a remand is necessary to afford the veteran a VA examination, 
which includes review of his claims file, to determine 
whether there are residuals of an injury to the quadriceps 
tendon or to any other muscle group.  Secondly, the veteran 
must undergo an additional VA examination of his scar, during 
which the examiner must review his claims file in conjunction 
with the examination.

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

1.  The RO should schedule the veteran for VA 
examination(s) (e.g., orthopedic, neurological, 
and dermatological (scar)) to evaluate the 
current severity of his scar on the left 
patella, lower thigh area, to include 
examination of his quadriceps tendon or any 
other muscle group the examiner determines is 
involved.  A complete history of the veteran's 
left patella disability should be noted.  All 
indicated tests and studies should be performed 
and all clinical findings reported in detail.  
If feasible, these determinations should be 
portrayed in terms of the degree of additional 
loss of range of motion due to pain on use or 
during flare-ups.

a.  With regard to orthopedic findings, the 
examiner should provide an opinion as to the 
effect of the veteran's service-connected 
scar on the left patella, lower thing area, 
on the use of his left knee and leg.  The 
examiner is requested to identify the extent 
of muscle damage, if any, to the veteran's 
left knee and leg due to the service-
connected wound, the specific muscle groups 
involved, and which muscle group is the most 
disabled.  The examiner should report the 
ranges of motion of the left knee and leg.  
The examiner should address the evidence of 
pain, weakened movement, excess 
fatigability, or incoordination, and 
determine the level of associated functional 
loss in light of 38 C.F.R. § 4.40 (2004), as 
set forth in DeLuca v. Brown, 8 Vet. App. 
202 (1995).

b.  With regard to neurological findings, 
the examiner should determine the extent of 
any nerve damage associated with the 
veteran's wound, if any, and identify the 
affected nerves and any residual 
symptomatology.

c.  With regard to the skin, the examiner 
should provide clinical findings regarding 
the scar on the veteran's left patella, 
lower thigh area, and determine the effect, 
if any, of the scar on the use of his left 
knee and, if appropriate, on his left leg.

d.  The examiner(s) should address the 
findings noted in the May 2000 VA 
examination report, and comment as to 
whether the veteran's scar of the left 
patella, lower thigh area, has worsened 
since he was last examined in May 2000.

e.  A complete rationale should be given for 
all opinions and conclusions expressed.  The 
veteran's claims file must be made available 
to the examiner(s) in conjunction with 
examination, and the examiner should be 
requested to indicate that the claims file 
was reviewed.

2.  Thereafter, the RO should readjudicate the 
veteran's claim of entitlement to a rating in 
excess of 10 percent for a scar on the left 
patella, lower thigh area.  If the benefits 
sought on appeal remain denied, the veteran and 
his representative should be provided with a 
supplemental statement of the case (SSOC).  The 
SSOC should contain notice of all relevant 
actions taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal since the September 2001 
SSOC.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).


